As filed with the Securities and Exchange Commission on February 25, 2011 Registration No. 333-172440 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 PRE-EFFECTIVE AMENDMENT NO. 1 TO THE FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Finishing Touches Home Goods Inc. (Exact name of Registrant as specified in its charter) NEVADA Pending (State or otherStandard Industrial IRS Employer jurisdiction of ClassificationIdentification incorporation or organization) Nikolay Koval, C.E.O. 3420 E. Shea Boulevard, Suite 200, Phoenix, AZ 85028 Phone: (480) 945-3449 (Name, Address and Telephone Number Of Principal Executive Offices and Agent for Service) With copies to: Karen Batcher, Esq. Synergen Law Group 819 Anchorage Place, suite 28 Chula Vista, CA 91914 Tel: (619) 475-7882 Fax: (619) 512-5184 If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box.[x] If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[ ] If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box.[ ] Large Accelerated Filer[ ] Accelerated Filer[ ] Non-Accelerated Filer [] Do not check if a smaller reporting company) Smaller reporting Company [X ] C ALCULATION OF REGISTRATION FEE Proposed Maximum Proposed Maximum Class of Securities to be Amount to be Offering Price Aggregate Offering Amount of Registered Registered per Share (1) Price Registration Fee (2) Common Stock 3,000,000 (1) Based on the last sales price on October 14, 2010 in private placement transactions. Our common stock is not traded on any national exchange and, in accordance with Rule 457, the offering price was determined by the price shares were sold to our shareholders in private placement transactions.The selling shareholders may sell shares of our common stock at a fixed price of $0.01 per share until our common stock is quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices.The fixed price of $0.01 has been determined as the selling price based upon the original purchase price paid by the selling shareholders of $0.01. A market maker must file an application on our behalf with the Financial Industry Regulatory Authority (FINRA) in order to make a market for our common stock. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, nor can there be any assurance that such an application for quotation will be approved. (2) Estimated solely for the purpose of calculating the registration fee in accordance with Rule 457 under the Securities Act. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section8(a), may determine. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. THE SELLING STOCKHOLDERS MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY JURISDICTION WHERE THE OFFER OR SALE IS NOT PERMITTED. SUBJECT TO COMPLETION, DATED PROSPECTUS FINISHING TOUCHES HOME GOODS INC. 3,000,000 SHARES COMMON STOCK The selling shareholders named in this prospectus are offering all of the shares of common stock offered through this prospectus. Our common stock is presently not traded on any market or securities exchange. THE PURCHASE OF THE SECURITIES OFFERED THROUGH THIS PROSPECTUS INVOLVES A HIGH DEGREE OF RISK. SEE SECTION ENTITLED "RISK FACTORS" BEGINNING ON The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The selling shareholders will sell our shares at $0.01 per share until our shares are quoted on the OTC Bulletin Board, and thereafter at prevailing market prices or privately negotiated prices. We determined this offering price based upon the price of the last sale of our common stock to investors in private placement transactions. Our common stock is not quoted on any public market and, although we intend to apply to have our common stock quoted on the Over-The-Counter Bulletin Board (OTCBB) upon the effectiveness of the registration statement of which this prospectus is a part, we may not be successful in such application and our common stock may never trade in any market. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offence. The date of this Prospectus is: April 29, 2011 TABLE OF CONTENTS Page PROSPECTUS SUMMARY 1 SUMMARY FINANCIAL DATA 3 RISK FACTORS 3 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 9 USE OF PROCEEDS 10 DETERMINATION OF OFFERING PRICE 10 SELLING SECURITY HOLDERS 10 PLAN OF DISTRIBUTION 11 MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION 13 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 22 DESCRIPTION OF OUR BUSINESS AND PROPERTIES 22 DIRECTORS, EXECUTIVE OFFICERS AND CONTROL PERSONS 27 EXECUTIVE COMPENSATION 28 DESCRIPTION OF SECURITIES 29 MARKET FOR COMMON EQUITY AND RELATED SECURITY HOLDER MATTERS 30 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT TRANSACTIONS WITH RELATED PERSONS, PROMOTERS AND CERTAIN CONTROL PERSONS 30 LEGAL PROCEEDINGS 31 DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 32 INTEREST OF NAMED EXPERTS AND COUNSEL 32 ADDITIONAL INFORMATION 32 FINANCIAL STATEMENTS 33 You should rely only on the information contained in this prospectus. We have not authorized anyone to provide you with different information. We are not making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted. You should assume that the information contained in this prospectus is accurate as of the date on the front of this prospectus only. Our business, financial condition, results of operations and prospects may have changed since that date. PROSPECTUS SUMMARY The following summary highlights selected information contained in this Prospectus. This summary does not contain all the information that may be important to you. You should read the more detailed information contained in this Prospectus, including but not limited to, the risk factors beginning on page3. In addition, certain statements are forward-looking statements which involve risks and uncertainties. See Disclosure Regarding Forward-Looking Statements. References in this Prospectus to Finishing Touches Home Goods, Company, we, our, or us refer to Finishing Touches Home Goods Inc. and its subsidiary, on a consolidated basis, unless otherwise indicated or the context otherwise requires. OUR COMPANY Finishing Touches Home Goods Inc. was formed as a corporation pursuant to the laws of the State of Nevada on December 8, 2009. We are an integrated consulting firm that assists individuals, organizations, companies and government agencies in finding solutions to home and workplace-related barriers for seniors and people with disabilities as well as ergonomics consultancy. Our company is focused on providing services and products that make the end users living conditions safer and more accessible and helps to create barrier-free homes and workplace environments. Finishing Touches Home Goods Inc. provides consulting services, including site audits and accessibility/ergonomic planning and development; installation and sales of accessibility, ergonomic and safety products, ergonomic consultancy for homes and businesses. To date, we have been focused on serving residential and commercial customers in Russia. On May 6, 2010 we have incorporated a wholly owned (ownership interest  100%) subsidiary Finishing Touches Home Goods Inc. (Canada) an Ontario, Canada, based company. Our consolidated financial statements include the accounts of our subsidiary. All significant intercompany balances and transactions have been eliminated on consolidation. Our gross revenue for the period from inception to December 8, 2009 through January 31, 2011 was $15,423. Our cumulative loss since inception is $24,389. We are a development stage company with limited revenues and no significant assets. The Company has funded its initial operations through the issuance of 9,000,000 shares of capital stock for net proceeds of $36,000 and revenue from consulting and renovation of $15,423 generated during the period from inception to January 31, 2011. Due to the uncertainty of our ability to generate sufficient revenues from our operating activities and/or to obtain the necessary financing to meet our obligations and repay our liabilities arising from normal business operations when they come due, in their report on our financial statements for the period from inception (December 8, 2009) to October 31, 2010, our registered independent auditors included additional comments indicating concerns about our ability to continue as a going concern. Our financial statements contain additional note disclosures describing the circumstances that led to this disclosure by our registered independent auditors. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. During the first quarter of our fiscal 2011, we entered into an Independent Contractor Agreement with Urban Bliss Solutions, a general contractor company operating on the Russian market whereby Finishing Touches Home Goods will provide consulting services to Urban Bliss Solutions with regards to accessibility and safety issues for new construction projects and renovations undertaken by Urban Bliss Solutions. The contract term is one year with a monthly fee of USD$4,000 payable To Finishing Touches Home Goods commencing on January 1, 2011. As of the date of this Offering we received $16,000 for consulting services from Urban Bliss Solutions. The initial term may be renewed for additional term(s) Renewal Terms of the same duration as the initial term by mutual written agreement of the parties hereto in advance of the expiration of the initial term or Renewal Term as the case may be. In the event of such Renewal Term, the terms of this Agreement and any written amendments thereto shall continue to apply. Additionally, subsequent to January 31, 2011, we have entered into an Independent Contractor Agreement with Haydon Development, a general contractor who operates in Novosibirsk, Russia, whereby we will provide consulting services to Haydon. The term of the contract is one year with a monthly fee of USD$4,500 payable to 1 Finishing Touches Home Goods commencing on May 1, 2011. The initial term may be renewed for additional term(s) Renewal Terms of the same duration as the initial term by mutual written agreement of the parties hereto in advance of the expiration of the initial term or Renewal Term as the case may be. In the event of such Renewal Term, the terms of this Agreement and any written amendments thereto shall continue to apply. Taking into consideration the two contractual commitments with Urban Bliss Solutions and Haydon Development, as well as our on-going smaller projects, in the next twelve months we expect to earn approximately $120,000 from our business activities and spend approximately $15,000 on professional services, $60,000 on salaries $15,000 on marketing and advertising, $13,000 on hiring sales representatives and additional personnel, $7,000 on general and administrative expenses and $2,000 on staff professional development. Total expenditures, over the next 12 months are therefore expected to be in the range of $110,000. To date, our cash flow requirements have been primarily met by equity financings. Management expects to keep operating costs to a minimum until cash is available through financing or operating activities. Management plans to continue to seek other sources of financing on favorable terms; however, there are no assurances that any such financing can be obtained on favorable terms, if at all. If we are unable to generate sufficient revenues or unable to obtain additional funds for our working capital needs, or our existing contracts are terminated by our customers we may need to cease or curtail operations. Furthermore, there is no assurance the net proceeds from any successful financing arrangement will be sufficient to cover cash requirements during the initial stages of the Company's operations. For these reasons, our independent registered auditors believe that there is substantial doubt that we will be able to continue as a going concern. Our principal offices are located at 3420 E. Shea Boulevard, Suite 200, Phoenix, Arizona 85028. Our telephone number is (480) 945-3449. The Offering The shares being offered for resale under this prospectus by the selling stockholders identified herein consist of 33.33% of the outstanding shares of our common stock. Securities Being Offered: Up to 3,000,000 shares of common stock. Offering Price: The selling shareholders will sell our shares at $0.01 per share until our shares are quoted on the OTC Bulletin Board, and thereafter at prevailing market prices or privately negotiated prices. There is no guarantee that our shares will be quoted for trading on the OTC Bulletin Board. We determined this offering price based upon the price of the last sale of our common stock to investors in private placement transactions. Terms of the Offering: The selling shareholders will determine when and how they will sell the common stock offered in this prospectus. Termination of the Offering: The offering will conclude when all of the 3,000,000 shares of common stock have been sold or we, in our sole discretion, decide to terminate the registration of the shares. We may decide to terminate the registration if it is no longer necessary due to the operation of the resale provisions of Rule 144. Securities Issued And to be Issued: 9,000,000 shares of our common stock are issued and outstanding as of the date of this prospectus. All of the common stock to be sold under this prospectus will be sold by existing shareholders. Use of Proceeds: We will not receive any proceeds from the sale of the common stock by the selling shareholders. 2 SUMMARY FINANCIAL DATA The following selected financial data have been derived from the Companys financial statements which have been audited and reviewed by Li & Company, PC, an independent registered public accounting firm, as of and for the period ended January 31, 2011 and October 31, 2010, our fiscal year end, and the related statements of operations, stockholders equity and cash flows for the period ended January 31, 2011, and October 31, 2010. The summary financial data as of January 31, 2011, and October 31, 2010 is derived from our audited and unaudited financial statements, which are included elsewhere in this prospectus. The following data should be read in conjunction with Managements Discussion and Analysis of Financial Condition and Results of Operations in this Prospectus and the Financial Statements and notes thereto included in this Prospectus. Balance Sheet October 31, 2010 January 31, 2011 (Audited) (Unaudited) Cash $ 33,852 $14,131 Total Assets$ 44,465 $21,519 Liabilities $ 20,698 $9,908 Total Stockholders' Equity $ 23,767 $11,611 Statement of Operations From December 8, 2009 (Inception) Through January 31, 2011 (Unaudited) Net Revenues$ 15,423 Net Loss$ (24,389) RISK FACTORS An investment in our common stock involves a high degree of risk. You should carefully consider the risks described below and the other information in this prospectus before investing in our common stock. If any of the following risks occur, our business, operating results and financial condition could be seriously harmed. The trading price of our common stock could decline due to any of these risks, and you may lose all or part of your investment. WE HAVE INCURRED OPERATING LOSSES SINCE INCEPTION AND WE MAY NEVER BECOME PROFITABLE. We expect to incur significant increasing operating losses for the foreseeable future, primarily due to the expansion of our operations. The negative cash flow from operations is expected to continue for the foreseeable future. Our ability to earn a profit depends upon our ability to grow our sales to achieve a meaningful market share. We cannot give any assurance that we will ever earn a profit. OUR AUDITOR HAS EXPRESSED SUBSTANTIAL DOUBT ABOUT OUR ABILITY TO CONTINUE AS A GOING CONCERN. In their report dated February 25, 2011, our independent registered auditors, Li & Company P.C. stated that our financial statements for the fiscal year ended October 31, 2010, were prepared assuming that we would continue as a 3 going concern. However, they also expressed substantial doubt about our ability to continue as a going concern. Our ability to continue as a going concern is an issue raised as a result of losses suffered from operations and a working capital deficiency. We continue to experience operating losses. We can give no assurance as to our ability to raise sufficient capital or our ability to continue as a going concern. WE WILL NEED ADDITIONAL CAPITAL TO CONTINUE OPERATING OUR BUSINESS, AND WE HAVE NO COMMITMENTS TO PROVIDE THAT CAPITAL. Our business plan calls for ongoing expenses in connection with our consulting and renovation services. As of January 31, 2011, we have generated $15,423 in revenue from operations. Therefore we will be dependent upon revenues from our operations and additional capital in the form of either debt or equity to continue our operations. At the present time, we do not have arrangements to raise all of the needed additional capital, and we will need to identify potential investors and negotiate appropriate arrangements with them. We cannot give any assurances that we will be able to arrange enough investment within the time the investment is required or that if it is arranged, that it will be on favorable terms. If we cannot get the needed capital or generate revenues sufficient enough to cover our operating costs, we may not be able to become profitable and may have to curtail or cease our operations. WE WILL NOT RECEIVE ANY PROCEEDS FROM THIS OFFERING AND AS A RESULT THE COMPANY MAY BE IN WORSE FINANCIAL CONDITION FOLLOWING THIS OFFERING. We will not receive any proceeds from this offering and we will not receive any proceeds from the sale of the common stock by the selling shareholders. However, we agreed to pay offering expenses estimated at $12,153.48 from cash available as of the date of this offering. Therefore the Company may be in worse financial condition following this offering than it was prior to commencement of the offering. WE COULD BE SUBJECT TO PRODUCT LIABILITY, PERSONAL INJURY OR OTHER LITIGATION CLAIMS WHICH COULD HAVE AN ADVERSE EFFECT ON OUR BUSINESS, FINANCIAL CONDITION AND RESULTS OF OPERATIONS. As part of our business we will be supplying various mobility aids products for business and home renovation projects. These products may expose the company to a risk of product liability claims. Purchasers of our products, or their employees or customers, could be injured or suffer property damage from exposure to, or defects in, products we supply, or have supplied or sold in the past, and we could be subject to claims, including product liability or personal injury claims. With respect to product liability claims, the Company will seek contractual indemnification and insurance coverage from parties supplying its products, but this indemnification or insurance coverage is limited, as a practical matter, to the creditworthiness of the indemnifying party and the policy limits of any insurance provided by suppliers. If Finishing Touches Home Goods will not have adequate insurance or contractual indemnification available, product liability relating to defective products could have an adverse effect on our business, financial condition, results of operations or cash flows. FOREIGN EXCHANGE RATE FLUCTUATIONS MAY ADVERSELY AFFECT OUR BUSINESS We market and sell our products and services in North America and Eastern Europe. All of the Companys operations are carried out via third party independent contractors in the Russian Federation (Russia) in U.S. Dollars. FTHG Canada, our wholly owned subsidiary, uses the U.S. Dollar as its reporting currency as well as its functional currency. From time to time, FTHG Canada incurs certain expenses in Canadian Dollars. The change in exchange rates between the U.S. Dollar, its reporting and functional currency and the Canadian Dollar, the currency in which a transaction is denominated increases or decreases the expected amount of reporting currency cash flows upon settlement of the transaction. That increase or decrease in expected reporting currency cash flows is a foreign currency transaction gain or loss that generally is included in determining net income (loss) for the period in which the exchange rate changes. 4 Due to the number of currencies involved, the variability of currency exposures and the potential volatility of currency exchange rates, we cannot predict the effect of exchange rate fluctuations on future sales and operating results. WE DEPEND ON KEY PERSONNEL Our future success will depend in part on the continued service of key personnel, particularly, Nikolay Koval, our President and Chief Executive Officer, Ravilya Islyntieva, our Chief Financial Officer, and Olga Shenberger and Roman Urkevitch, our Directors. We have not entered into employment agreements with our Directors and officers. If any of them will choose to leave the company we will face significant difficulties in attracting potential candidates for replacement of our key personnel due to our limited financial resources and operating history. Our future success will also depend on our ability to attract and retain key managers, sales and marketing people, and others. We face intense competition for these individuals from well-established multinational, national, and regional wholesale and retail companies. We may not be able to attract qualified new employees or retain existing employees, which may have a material adverse effect on our results of operations and financial condition. OUR DIRECTORS ARE INVOLVED IN OTHER BUSINESSES THAT MAY COMPETE WITH FINISHING TOUCHES BUSINESS Our President and C.E.O., Nikolay Koval is currently involved with a local manufacturing company OOO Perimetr (Moscow, Russia). As such, there may be a potential conflict of interest between his dual roles as a Director of Construction at Perimetr and our President and Chief Executive Officer. We cannot assure you that when conflicts of interest arise, Mr. Koval will act in our best interests or that conflicts of interest will be resolved in our favor or in favor of ourshareholders. Mrs. Islyntieva is currently involved with her private consulting company OOO  RI Konsultant. Some of the work she may undertake could directly compete with our business. We cannot assure you that when conflicts of interest arise, Mrs. Islyntieva will act in our best interests or that conflicts of interest will be resolved in our favor or in favor of ourshareholders. We do not currently have any policies or procedures for the review and approval of any transactions that may cause a conflict of interest between the company and other business interests of the executive officers. The state of Nevada requires that directors and officers of Nevada corporations exercise their powers in good faith and with a view to the interest of the corporation. If we cannot resolve any conflicts of interestor disputes between our two directors, Mr. Koval and Mrs. Islyntieva, and our company, we would have to rely on legal proceedings, which would be a burden to our resources and could result in disruption of our business and substantial uncertainty as to the outcome of any such legal proceedings. Currently, both Mr. Koval and Mrs. Islyntieva devote at least 20 hours per week to our business. Competing demands on Nikolay Kovals and Ravilya Islyntievas time may lead to a divergence between their interests and the interests of other shareholders. WE WILL INCUR INCREASED COSTS AS A RESULT OF BEING A PUBLIC COMPANY, WHICH COULD AFFECT OUR PROFITABILITY AND OPERATING RESULTS. The Sarbanes-Oxley Act of 2002 and the new rules subsequently implemented by the Securities and Exchange Commissions, the Financial Industry Regulatory Authority (FINRA) and the Public Company Accounting Oversight Board have imposed various new requirements on public companies, including requiring changes in corporate governance practices. We expect these rules and regulations to increase our legal and financial compliance costs and to make some activities more time-consuming and costly. These costs could affect profitability and our results of operations. Upon effectiveness of our Registration Statement for the Offering, we will become a publicly reporting company and will be required to stay current in our filings with the SEC, including, but not limited to, quarterly and annual reports, current reports on materials events, and other filings that may be required from time to time. In becoming a public company, we will incur additional costs in the form of audit and accounting fees and legal fees for the professional services necessary to assist us in remaining current in our reporting obligations. 5 We expect that, during our first year of operations following the effectiveness of our Registration Statement, we will incur additional costs for professional fees in the approximate amount of $10,000. These additional costs will increase our cash needs and may hinder or delay our ability to achieve net profitability. We are in the process of determining whether our existing internal controls over financial reporting systems are compliant with Section 404. This process may divert internal resources and will take a significant amount of time, effort and expense to complete. If it is determined that we are not in compliance with Section 404, we may be required to implement new internal control procedures and re-evaluate our financial reporting. If we are unable to implement these changes effectively or efficiently, it could harm our operations, financial reporting or financial results and could result in our being unable to obtain an unqualified report on internal controls from our independent auditors, which could adversely affect our ability to comply with our periodic reporting obligations under the Exchange Act. If our offering becomes registered under Securities Exchange Act of 1933, we will become a fully reporting company and be subject to full reporting requirements according to the Securities Exchange Act of 1934. THE COMPANY IS SUBJECT TO CERTAIN RISKS IN OUR INTERNATIONAL OPERATIONS. We expect that most of our revenues will be generated outside the United States of America. We will be accordingly subject to a number of risks, any of which could harm our business, relating to doing business internationally, including: 1. Exchange controls and currency exchange rates 2. Inflation 3. Political and economic instability 4. General economic conditions in countries where end users of the companys services reside. WE ARE SUBJECT TO INTENSE COMPETITION IN THE INDUSTRY IN WHICH WE OPERATE AND SOME OF THE COMPANYS COMPETITORS MAY BE LARGER AND HAVE GREATER FINANCIAL RESOURCES. We face strong competition in all three aspects of our business. There are a number of well established consulting companies, retailers of home care products and independent contractors that are in direct competition with us. Our competitors are well established and significantly better funded than us. If we cannot successfully compete, our marketing and revenues will suffer and we may not ever be profitable. Due to limited financing, and fierce competition from other consulting firms, retailers of home care products we may not be able to generate revenues and will have to cease operations. DUE TO OUR DIRECTORS OWNING 66.66% OF OUR OUTSTANDING STOCK, THEY WILL CONTROL AND MAY MAKE CORPORATE DECISIONS THAT MAY BE DISADVANTAGEUOS TO MINORITY SHAREHOLDERS. Our directors, own approximately 66.66% of the outstanding shares of our common stock. Accordingly, they will have significant influence in determining the outcome of all corporate transactions or other matters, including the election of directors, mergers, consolidations and the sale of all or substantially all of our assets, and also the power to prevent or cause a change in control. The interests of these individuals may differ from the interests of the other stockholders and thus result in corporate decisions that are disadvantageous to other shareholders. RISKS RELATED TO OUR STOCK THE COMPANY IS SUBJECT TO THE 15(D) REPORTING REQUIREMENTS UNDER THE SECURITIES EXCHANGE ACT OF 1 Until our common stock is registered under the Exchange Act, we will not be a fully reporting company, but only subject to the reporting obligations imposed by Section 15(d) of the Securities Exchange Act of 1934. 6 The Company is required to file the necessary reports in the fiscal year that the registration statement is declared effective. After that fiscal year and provided the Company has less than 300 shareholders, the Company is not required to file these reports. If the reports are not filed, the investors will have reduced visibility as to the Company and its financial condition. In addition, as a filer subject to Section 15(d) of the Exchange Act, the Company is not required to prepare proxy or information statements; our common stock will not be subject to the protection of the going private regulations; the company will be subject to only limited portions of the tender offer rules; our officers, directors, and more than ten (10%) percent shareholders are not required to file beneficial ownership reports about their holdings in our company; that these persons will not be subject to the short-swing profit recovery provisions of the Exchange Act; and that more than five percent (5%) holders of classes of your equity securities will not be required to report information about their ownership positions in the securities. THERE IS NO PUBLIC (TRADING) MARKET FOR OUR COMMON STOCK AND THERE IS NO ASSURANCE THAT THE COMMON STOCK WILL EVER TRADE ON A RECOGNIZED EXCHANGE OR DEALERS NETWORK; THEREFORE, OUR INVESTORS MAY BE UNABLE TO SELL THEIR SHARES. Our common stock is not quoted on any exchange or any similar quotation service, and there is currently no public market for our common stock. We have not taken any steps to enable our common stock to be quoted on the OTC Bulletin Board, and can provide no assurance that our common stock will ever be quoted on any quotation service or that any market for our common stock will ever develop. As a result, stockholders may be unable to liquidate their investments, or may encounter considerable delay in selling shares of our common stock. Neither we nor our selling stockholders have engaged an underwriter for this offering, and we cannot assure you that any brokerage firm will act as a market maker of our securities. A trading market may not develop in the future, and if one does develop, it may not be sustained. If an active trading market does develop, the market price of our common stock is likely to be highly volatile due to, among other things, the nature of our business and because we are a new public company with a limited operating history. Further, even if a public market develops, the volume of trading in our common stock will presumably be limited and likely be dominated by a few individual stockholders. The limited volume, if any, will make the price of our common stock subject to manipulation by one or more stockholders and will significantly limit the number of shares that one can purchase or sell in a short period of time. The market price of our common stock may also fluctuate significantly in response to the following factors, most of which are beyond our control:  variations in our quarterly operating results;  changes in general economic conditions;  changes in market valuations of similar companies;  announcements by us or our competitors of significant new contracts, acquisitions, strategic partnerships or joint ventures, or capital commitments;  loss of a major customer, partner or joint venture participant; and  the addition or loss of key managerial and collaborative personnel. The equity markets have, on occasion, experienced significant price and volume fluctuations that have affected the market prices for many companies securities and that have often been unrelated to the operating performance of these companies. Any such fluctuations may adversely affect the market price of our common stock, regardless of our actual operating performance. As a result, stockholders may be unable to sell their shares, or may be forced to sell them at a loss. IF OUR COMMON STOCK IS ACCEPTED FOR QUOTATION ON THE OTC BULLETIN BOARD, THE APPLICATION OF THE PENNY STOCK RULES COULD ADVERSELY AFFECT THE MARKET PRICE OF OUR COMMON SHARES AND INCREASE YOUR TRANSACTION COSTS TO SELL THOSE SHARES. THE SECURITIES AND EXCHANGE COMMISSION HAS ADOPTED RULE 3A51-1 WHICH ESTABLISHES THE DEFINITION OF A PENNY STOCK, FOR THE PURPOSES RELEVANT TO US, AS ANY EQUITY SECURITY THAT HAS A MARKET PRICE OF LESS THAN $5.00 PER SHARE OR WITH AN EXERCISE PRICE OF LESS THAN $5.00 PER SHARE, SUBJECT TO CERTAIN EXCEPTIONS. FOR ANY TRANSACTION INVOLVING A PENNY STOCK, UNLESS EXEMPT, RULE 15G-9 REQUIRE: 7 - that a broker or dealer approve a person's account for transactions in penny stocks; and - the broker or dealer receive a written agreement to the transaction from the investor, setting forth the quantity and identity of the penny stock to be purchased. In order to approve a person's account for transactions in penny stocks, the broker or dealer must: - obtain investment experience objectives and financial information of the person; and - make a reasonable determination that the transactions in penny stocks are suitable for that person and the person hassufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prescribed by the SEC relating to the penny stock market, which, in highlight form: - sets forth the basis on which the broker or dealer made the suitability determination; and - that the broker or dealer received a signed, written agreement from the investor prior to the transaction. Generally, brokers may be less willing to execute transactions in securities subject to the "penny stockrules.This maymake it more difficult for investors to dispose of our common stock and cause a decline in the market value of our stock. WE EXPECT THE MARKET PRICE FOR OUR COMMON SHARES WILL BE PARTICULARLY VOLATILE GIVEN OUR STATUS AS A RELATIVELY UNKNOWN COMPANY WITH A SMALL AND THINLY TRADED PUBLIC FLOAT, LIMITED OPERATING HISTORY AND LACK OF PROFITS WHICH COULD LEAD TO WIDE FLUCTUATIONS IN OUR SHARE PRICE. THE PRICE AT WHICH YOU PURCHASE OUR COMMON SHARES MAY NOT BE INDICATIVE OF THE PRICE THAT WILL PREVAIL IN THE TRADING MARKET. YOU MAY BE UNABLE TO SELL YOUR COMMON SHARES AT OR ABOVE YOUR PURCHASE PRICE, WHICH MAY RESULT IN SUBSTANTIAL LOSSES TO YOU. We expect the market for our common shares will be characterized by significant price volatility when compared to seasoned issuers, and we expect that our share price will continue to be more volatile than a seasoned issuer for the indefinite future. The volatility in our share price will be attributable to a number of factors. First, as noted above, our common shares will be sporadically and thinly traded. As a consequence of this lack of liquidity, the trading of relatively small quantities of shares by our shareholders may disproportionately influence the price of those shares in either direction. The price for our shares could, for example, decline precipitously in the event that a large number of our common shares are sold on the market without commensurate demand, as compared to a seasoned issuer which could better absorb those sales without adverse impact on its share price. Secondly, we are a speculative or risky investment due to our limited operating history and lack of profits to date, and uncertainty of future market acceptance for our potential products. As a consequence of this enhanced risk, more risk-adverse investors may, under the fear of losing all or most of their investment in the event of negative news or lack of progress, be more inclined to sell their shares on the market more quickly and at greater discounts than would be the case with the stock of a seasoned issuer. Many of these factors are beyond our control and may decrease the market price of our common shares, regardless of our operating performance. We cannot make any predictions or projections as to what the prevailing market price for our common shares will be at any time, including as to whether our common shares will sustain their current market prices, or as to what effect that the sale of shares or the availability of common shares for sale at any time will have on the prevailing market price. Shareholders should be aware that, according to SEC Release No.34-29093, the market for penny stocks has suffered in recent years from patterns of fraud and abuse. Such patterns include (1)control of the market for the security by one or a few broker-dealers that are often related to the promoter or issuer; (2)manipulation of prices through prearranged matching of purchases and sales and false and misleading press releases; (3)boiler room practices involving high-pressure sales tactics and unrealistic price projections by inexperienced sales persons; 8 (4)excessive and undisclosed bid-ask differential and markups by selling broker-dealers; and (5)the wholesale dumping of the same securities by promoters and broker-dealers after prices have been manipulated to a desired level, along with the resulting inevitable collapse of those prices and with consequent investor losses. Our management is aware of the abuses that have occurred historically in the penny stock market. Although we do not expect to be in a position to dictate the behaviour of the market or of broker-dealers who participate in the market, management will strive within the confines of practical limitations to prevent the described patterns from being established with respect to our securities. The occurrence of these patterns or practices could increase the volatility of our share price. WE HAVE NOT PAID DIVIDENDS IN THE PAST AND DO NOT EXPECT TO PAY DIVIDENDS IN THE FUTURE. ANY RETURN ON INVESTMENT MAY BE LIMITED TO THE VALUE OF OUR COMMON STOCK. We have never paid cash dividends on our common stock and do not anticipate paying cash dividends in the foreseeable future. The payment of dividends on our common stock will depend on earnings, financial condition and other business and economic factors affecting it at such time as the board of directors may consider relevant. If we do not pay dividends, our common stock may be less valuable because a return on your investment will only occur if its stock price appreciates. YOU COULD BE DILUTED FROM OUR FUTURE ISSUANCE OF CAPITAL STOCK AND DERIVATIVE SECURITIES. As of October 31, 2010, and April 29, 2011, we had 9,000,000 shares of common stock outstanding and no shares of preferred stock outstanding. We are authorized to issue up to 75,000,000 shares of common stock and no shares of preferred stock. To the extent of such authorization, our Board of Directors will have the ability, without seeking stockholder approval, to issue additional shares of common stock or preferred stock in the future for such consideration as the Board of Directors may consider sufficient. The issuance of additional common stock or preferred stock in the future may reduce your proportionate ownership and voting power. YOU MAY FACE SIGNIFICANT RESTRICTIONS ON THE RESALE OF YOUR SHARES DUE TO STATE BLUE SKY LAWS. Each state has its own securities laws, often called blue sky laws, which (1) limit sales of securities to a states residents unless the securities are registered in that state or qualify for an exemption from registration, and (2) govern the reporting requirements for broker-dealers doing business directly or indirectly in the state. Before a security is sold in a state, there must be a registration in place to cover the transaction, or it must be exempt from registration. The applicable broker-dealer must also be registered in that state. We do not know whether our securities will be registered or exempt from registration under the laws of any state. A determination regarding registration will be made by those broker-dealers, if any, who agree to serve as market makers for our common stock. There may be significant state blue sky law restrictions on the ability of investors to sell, and on purchasers to buy, our securities. You should therefore consider the resale market for our common stock to be limited, as you may be unable to resell your shares without the significant expense of state registration or qualification. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This Prospectus contains forward-looking statements which involve assumptions and describe our future plans, strategies and expectations, are generally identifiable by use of the words "may," "will," "should," "expect," "anticipate," "estimate," "believe," "intend" or "project" or the negative of these words or other variations 9 on these words or comparable terminology. These statements are expressed in good faith and based upon a reasonable basis when made, but there can be no assurance that these expectations will be achieved or accomplished. Such forward-looking statements include statements regarding, among other things, (i) the potential markets for our products, our potential profitability and cash flows, (ii) our growth strategies, (iii) anticipated trends in the accessibility and mobility aides market, (iv) our future financing plans and (v) our anticipated needs for working capital. This information may involve known and unknown risks, uncertainties, and other factors that may cause our actual results, performance, or achievements to be materially different from the future results, performance, or achievements expressed or implied by any forward-looking statements. These statements may be found under Management's Plan of Operation" and "Description of Our Business and Properties," as well as in this Prospectus generally. Actual events or results may differ materially from those discussed in forward-looking statements as a result of various factors, including, without limitation, the risks outlined under "Risk Factors" and matters described in this Prospectus generally.In light of these risks and uncertainties, there can be no assurance that the forward-looking statements contained in this filing will in fact occur. In addition to the information expressly required to be included in this filing, we will provide such further material information, if any, as may be necessary to make the required statements, in light of the circumstances under which they are made, not misleading. Although forward-looking statements in this Prospectus reflect the good faith judgment of our management, forward-looking statements are inherently subject to known and unknown risks, business, economic and other risks and uncertainties that may cause actual results to be materially different from those discussed in these forward-looking statements. Readers are urged not to place undue reliance on these forward-looking statements, which speak only as of the date of this Prospectus. We assume no obligation to update any forward-looking statements in order to reflect any event or circumstance that may arise after the date of this Prospectus, other than as may be required by applicable law or regulation. Readers are urged to carefully review and consider the various disclosures made by us in our Prospectus which attempt to advise interested parties of the risks and factors that may affect our business, financial condition, results of operation and cash flows. If one or more of these risks or uncertainties materialize, or if the underlying assumptions prove incorrect, our actual results may vary materially from those expected or projected. We will have little likelihood of long-term success unless we are able to continue to raise capital from the sale of our securities until, if ever, we generate positive cash flow from operations. USE OF PROCEEDS We will not receive any of the proceeds from the sale of shares of the common stock offered by the selling stockholders. We are registering 3,000,000 of our 9,000,000 currently outstanding shares of common stock for resale to provide the holders thereof with freely tradable securities, but the registration of such shares does not necessarily mean that any of such shares will be offered or sold by the holders thereof. DETERMINATION OF OFFERING PRICE The selling shareholders will sell our shares at $0.01 per share until our shares are quoted on the OTC Bulletin Board, and thereafter at prevailing market prices or privately negotiated prices. The offering price of the shares of our common stock has been determined arbitrarily by us and does not necessarily bear any relationship to our book value, assets, past operating results, financial condition or any other established criteria of value. We determined this offering price, based upon the price of the last sale of our common stock to investors in private placement transactions. Dilution The common stock to be sold by the selling shareholders is common stock that is currently issued and outstanding. Accordingly, there will be no dilution to our existing shareholders. SELLING SECURITY HOLDERS In September through October of 2010, we issued 3,000,000 shares of common stock to 30 non-U.S. investors at $0.01 per share in a private placement raising an aggregate of $30,000 cash. We have completed the first tranche of 10 this private placement on September 26, 2010 whereby we sold 2,600,000 shares of our common stock to twenty six individuals for total proceeds of $26,000. On October 14, 2010, we have completed the second tranche of this private placement whereby we sold 400,000 shares of our common stock to four individuals for total proceeds of $4,000. The selling shareholders named in this prospectus are offering all of the 3,000,000 shares of common stock offered through this prospectus. These shares were acquired from us in a private placement that was exempt from registration under Regulation S of the Securities Act of 1933 and was completed on October 14, 2010. No selling shareholders are broker-dealers or affiliates of broker-dealers. The following table provides as of the date of this prospectus, information regarding the beneficial ownership of our common stock held by each of the selling shareholders, including: 1. the number of shares owned by each prior to this offering; 2. the total number of shares that are to be offered for each; 3. the total number of shares that will be owned by each upon completion of the offering; and 4. the percentage owned by each upon completion of the offering. NAME OF SELLING STOCKHOLDER SHARES OWNED PRIOR TO THIS OFFERING TOTAL NUMBER OF SHARES TO BE OFFERED FOR SELLING SHAREHOLDERS ACCOUNT TOTAL SHARES OWNED UPON COMPLETION OF THIS OFFERING PERCENT OWNED UPON COMPLETION OF THIS OFFERING Aleksandr Belov Nil Nil Maria Feldman Nil Nil Marat Brovkin Nil Nil Oleg Chivilev Nil Nil Tatyana Gladkova Nil Nil Natalya Tarasenko Nil Nil Nina Menshikova 80,000 Nil Nil Angelina Pravotorova Nil Nil Konstantin Sysoev Nil Nil Natalya Uzgorova Nil Nil Kseniya Esina Nil Nil Valentina Shmer 90,000 Nil Nil Lyudmila Leonova Nil Nil Lyudmila Gulyaeva Nil Nil Vladislav Konovalov Nil Nil Andrey Ilin Nil Nil Lyudmila Fiskova Nil Nil Pavel Novgorodov Nil Nil Anna Shelkovnikova Nil Nil Ludmila Rudi Nil Nil Vladimir Luzyanin Nil Nil Sergey Medvedev Nil Nil Julia Bykova Nil Nil Natalia Baykova Nil Nil Nadezhda Shigaeva Nil Nil Anatoliy Shihaev Nil Nil Aleksey Dolgov Nil Nil Irina Goldobina Nil Nil Aleksandr Kirillov 80,000 80,000 Nil Nil Ulyana Kondrateva Nil Nil 11 The named party beneficially owns and has sole voting and investment power over all shares or rights to these shares. The numbers in this table assume that none of the selling shareholders sells shares of common stock not being offered in this prospectus or purchases additional shares of common stock, and assumes that all shares offered are sold. The percentages are based on 9,000,000 shares of common stock outstanding on the date of this prospectus. None of the selling shareholders: (1) has had a material relationship with us other than as a shareholder at any time within the past three years; (2) has ever been one of our officers or directors; or (3) is a broker-dealer or affiliate of a broker dealer. PLAN OF DISTRIBUTION Following the effective date of this registration statement, we intend to apply to have our shares quoted for trading on the OTC Bulletin Board. In order to accomplish this, we will need to retain a market maker to file an application on our behalf. We have not engaged a market marker and there is no assurance that we will be able to do so. There is no assurance that our stock will be quoted on the OTC Bulletin Board or that a market maker will file an application for a quotation on our behalf in order to make a market for our common stock. There is currently no market for our stock and we cannot give any assurance that the shares offered will have a market value, or that they can be resold at the offered price if and when an active secondary market might develop. A public market for our stock may not be sustained, even if developed. The selling shareholders may sell some or all of their common stock in one or more transactions, including block transactions: - The selling shareholders will sell their shares at $0.01 per share until the shares are quoted on the OTC Bulletin Board, and thereafter at prevailing market prices or privately negotiated prices. - The shares may also be sold in compliance with the Securities and Exchange Commission's Rule 144. - The selling shareholders may also sell their shares directly to market makers acting as principals or brokers or dealers, who may act as an agent or acquire the common stock as a principal. Any broker or dealer participating in such transactions as an agent may receive a commission from the selling shareholders, or, if they act as an agent for the purchaser of such common stock, from such purchaser. The selling shareholders will likely pay the usual and customary brokerage fees for such services. Brokers or dealers may agree with the selling shareholders to sell a specified number of shares at a stipulated price per share and, to the extent such broker or dealer is unable to do so acting as an agent for the selling shareholders, to purchase, as principal, any unsold shares at the price required to fulfil the respective broker's or dealer's commitment to the selling shareholders. Brokers or dealers who acquire shares as principals may thereafter resell such shares from time to time in transactions in a market or on an exchange, in negotiated transactions or otherwise, at market prices prevailing at the time of sale or at negotiated prices, and in connection with such re-sales may pay or receive commissions to or from the purchasers of such shares. These transactions may involve cross and block transactions that may involve sales to and through other brokers or dealers. If applicable, the selling shareholders may distribute shares to one or more of their partners who are unaffiliated with us. Such partners may, in turn, distribute such shares as described above. We can provide no assurance that all or any of the common stock offered will be sold by the selling shareholders. The selling shareholders must comply with the requirements of the Securities Act and the Securities Exchange Act in the offer and sale of the common stock. In particular, during such times as the selling shareholders may be deemed to be engaged in a distribution of the common stock, and therefore be considered to be an underwriter, they must comply with applicable law and may, among other things: 1. Not engage in any stabilization activities in connection with our common stock; 12 2. Furnish each broker or dealer through which common stock may be offered, such copies of this prospectus, as amended from time to time, as may be required by such broker or dealer; and 3. Not bid for or purchase any of our securities or attempt to induce any person to purchase any of our securities other than as permitted under the Securities Exchange Act. The Securities and Exchange Commission has also adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks. Penny stocks are generally equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the Nasdaq system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system). The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from those rules, deliver a standardized risk disclosure document prepared by the Commission, which: · contains a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading; · contains a description of the broker's or dealer's duties to the customer and the rights and remedies available to the customer with respect to a violation of such duties; · contains a brief, clear, narrative description of a dealer market, including "bid" and "ask" prices for penny stocks and the significance of the spread between the bid and ask price; · contains a toll-free telephone number for inquiries on disciplinary actions; · defines significant terms in the disclosure document or in the conduct of trading penny stocks; and · contains such other information and is in such form (including language, type, size, and format) as the Commission shall require by rule or regulation; The broker-dealer also must provide, prior to effecting any transaction in a penny stock, the customer: - with bid and offer quotations for the penny stock; - the compensation of the broker-dealer and its salesperson in the transaction; - the number of shares to which such bid and ask prices apply, or other comparable information relating - to the depth and liquidity of the market for such stock; and - monthly account statements showing the market value of each penny stock held in the customer's account. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules; the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written acknowledgment of the receipt of a risk disclosure statement, a written agreement to transactions involving penny stocks, and a signed and dated copy of a written suitability statement. These disclosure requirements will have the effect of reducing the trading activity in the secondary market for our stock because it will be subject to these penny stock rules. Therefore, stockholders may have difficulty selling those securities. MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Disclosure Regarding Forward Looking Statements This registration statement contains forward-looking statements. In some cases, you can identify these statements by forward-looking words such as may, might, will, should, expects, plans, anticipates, believes, estimates, predicts, intends, potential and similar expressions. All of the forward-looking statements contained in this registration statement are based on estimates and assumptions made by our management. These estimates and assumptions reflect our best judgment based on currently known market and other factors. Although we believe such estimates and assumptions are reasonable, they are inherently uncertain and involve risks and uncertainties. In addition, managements assumptions about future events may prove to be inaccurate. 13 We caution you that the forward-looking statements contained in this registration statement are not guarantees of future performance and we cannot assure you that such statements will be realized. In all likelihood, actual results will differ from those contemplated by such forward-looking statements as a result of a variety of factors, including those factors discussed in Risk Factors. We will update these forward-looking statements only as required by law. However, we do not undertake any other responsibility to update any forward-looking statements. Managements Discussion and Analysis of Results of Financial Condition and Results of Operations (MD&A) should be read in conjunction with the financial statements included herein. Overview We were formed on December 8, 2009. Finishing Touches Home Goods Inc. provides consulting services to commercial and residential clients for modification of existing facilities to become barrier free for handicap or mobility challenged individuals; ergonomic suitability assessments with practical solutions to become ergonomically friendly environments and the installation and sales of accessibility products that were recommended by our consulting specialists or requested by our clients. How we generate revenues We currently generate revenue from the following business activities: consulting services, installation services, and product sales. 1) Consulting Services We provide consulting services to our commercial and residential customers by conducting a site visit to evaluate their property and recommend products or other services suite their needs. We service both existing commercial properties and properties under construction. Our commercial and residential clients receive a comprehensive proposal, which includes and outlines the products and services needed to improve the safety and accessibility of the facility, and quotes for installation, products and consulting work. We offer two types of evaluation: a) Accessibility Evaluation The purpose of the Accessibility Evaluation is to identify, remove and prevent barriers in residential and commercial property in accordance with the applicable acts and standards. For our commercial clients, establishing the accessibility needs of their businesses, will not only assist them in identifying and removing these barriers, but will also assist people with disabilities in accessing their businesses in order to purchase their products and services. Our Accessibility Evaluation Program assesses existing facilities and operations for architectural, communication, and policy and procedural barriers. We help ensure that each organization and business is accessible to people of all abilities. Our approach is to help our customers create an environment that is accessible and user friendly for everyone. We make modifications which are beyond special or handicapped accommodations but rather universally accessible and create truly functional spaces and a responsive corporate culture . Our Accessibility Evaluation includes: Accessibility Planning and Development Policy Review and Development Standards Compliance Advice and Research Reporting Requirements and Documentation Proposal Writing Built Environment Assessments and estimates 14 Site audits, and working from building plans Consultations with architects Barrier-free signage and way finding b )Ergonomic Evaluation Services The purpose of the Ergonomic Evaluation is to help our customers to create measurable returns through injury reduction, productivity and quality improvements, error reduction, absenteeism and turnover control. Our on-site ergonomic risk assessment audit aims to help employees to work in a medically safe manner by identifying job tasks that may lead to repetitive motion injury (RMI), and reducing or eliminating pain from repetitive stress injury (RSI), chronic illness, and for individuals with limited mobility or range of motion, while at the same time preventing costly injuries. Benefits of the Ergonomic Evaluation: · Reduction in injuries and illnesses, which affect workers compensation and medical costs. · Compliance with present and future applicable regulations. · Reduction in stress and fatigue, resulting in greater efficiency, improved product quality, and a better way of life for all employees. · Provides employees with a safe and productive work environment free from recognized hazards. The Ergonomic Evaluation includes: - observation of essential job tasks, interviews with employees, and physical measurements of the workstations. Standardized methods of ergonomic evaluation are utilized for determining worker to workstation relationships. - on site education as part of the ergonomic evaluation. We are often able to make immediate adjustments to the existing workstation leading to cost savings and rapid solutions. - a summary report is provided which highlights evaluation findings and specific recommendations to modify work behaviour, identify potential risk factors, and specify remedial equipment based on : · Physical Demands Assessments · Ergonomic Task Analyses · Work site audits for job recommendations · Computer workstation evaluations · Office equipment assessments · Back injury risk lifting assessments · Manual material handling injury risk assessments · Hand and wrist injury risk assessments · Rapid Upper Limb injury risk assessment 2) Installation Services We offer customized installation services, including minor construction work on site, installation of accessible bathroom products, such as walk-in/roll-in showers and bathtubs, bath and shower seats and lifts; installation of grab bars and handrails; 15 replacing fixtures such as light switches, doorknobs, doors and cabinets with easily operable alternatives, construction and installation of ramps and widening of doorways, and installation of non-slip floor surfaces etc. We outsource installation services to a bonded and licensed contractor and charge a fee for managing the project. For larger projects, we will source a general contractor who specializes in this specific field of work and charge our consulting/supervision fees for supervising the project ensuring that all of our recommendations are properly implemented. 3) Product Sales We also generate revenues from sales of accessibility, safety and ergonomically friendly products. We offer products to customers for whom we had provided or will provide consulting and installation services, as well as customers that do not require our consulting/installation services. We source products that belong to two major categories: a) Accessibility and safety products (Bathroom accessibility and safety, home safety products, Indoor/outdoor accessibility products. b) Ergonomic products (keyboard trays and monitor arms, computer privacy filters , ergonomic office chairs , laptop products , task lighting , document holders , CPU holders , telephone products , desks and ergonomic workstations . We will continue to purchase and sell such products in small quantities tailored to each individual customer in order to eliminate maintaining inventories from various suppliers/wholesalers. Residential clients We offer our services to homeowners who are concerned with making their home convenient and accessible for someone with a physical challenge of any kind, homeowners who have begun to recognize the effects of aging or family members who are concerned with the quality of life of their aging parents and would like to give them the emotional and financial dignity of remaining at home rather than moving to an assisted living facility. Our clients also include homeowners who want to make their home more convenient for young children or grandchildren . We assist with creating an accessible home by working with engineers who are in the process of planning new buildings for our clients or clients who are updating existing structures so they are accessible by all people, from small children to physically impaired elderly people. This can be a small construction project or renovation project such as building an entry ramp for wheelchair access, installing curbless showers and grab bars in bathrooms, the installation of intercom systems and assisted-listening units, installing hands-free controls for switches and electrical fixtures, etc., or a complete home modification that involves architectural planning with structural modifications for easy access and increased mobility with widened doorways and hallways, automatic door openers, low-pile carpet, smooth flooring, easy-access closets, easily operated windows, lighting, and emergency exists, etc. For our residential clients who do not wish to undertake a large project or are on a strict budget, we offer the following packages to meet their needs: -One Day Makeover consists of a home inspection and consultation session for a low one-time fee. The customer is provided with a list of recommended products and improvements to be made in their home. If they choose to, they can upgrade to our Two Day Makeover service, or if they choose to, we can provide a custom quote based on our recommendations and their budget. -Two Day Makeover is designed for customers who need to make a few adjustments to their homes in order to make it accessible or barrier free, such as installation of few safety items in their home. On the first day, a home inspection and consultation session is conducted. On the second day, installation of items such as shower grab bars, non-slip surface treatments and other small improvements are made. 16 Fees Our fees are designed so suit the needs of each individual client and range from a negotiated hourly rate or a fixed fee based on each individual project. There are separate charges beyond the assessment, such as report writing, design services, ordering of products, installation or demonstration services. BUSINESS Overview We were formed on December 8, 2009. We provide consulting services to commercial and residential clients for modification of existing facilities to become barrier free for handicapped or mobility challenged individuals; ergonomic suitability assessments with practical solutions, installation and sales of accessibility products that were recommended by our consulting specialists or requested by our clients. Currently we operate in North America and Russia, specifically in Moscow and Moscows surrounding area, and in the city of Novosibirsk. Our North American operations are conducted out of our office in Phoenix, AZ. Our Russian operations are conducted out of offices in Moscow and Novosibirsk, which we rent on a month-to-month basis. On March 11, 2010 we entered into a Contract for Service with G-Force Productions (G-Force), a company operating in Russia, whereby G-Force will do renovation work and installation of products sold by the Company to customers located in Moscow and Moskovskaya Oblast. During the first quarter of our fiscal 2011, we entered into an Independent Contractor Agreement with Urban Bliss Solutions, a general contractor company operating on the Russian market whereby Finishing Touches Home Goods will provide consulting services to Urban Bliss Solutions with regards to accessibility and safety issues for new construction projects and renovations undertaken by Urban Bliss Solutions. The contract term is one year with a monthly fee of USD$4,000 payable To Finishing Touches Home Goods commencing on January 1, 2011. Additionally, subsequent to January 31, 2011, we have entered into an Independent Contractor Agreement with Haydon Development, a general contractor who operates in Novosibirsk, Russia, whereby we will provide consulting services to Haydon. The term of the contract is one year with a monthly fee of USD$4,500 payable to Finishing Touches Home Goods commencing on May 1, 2011. As of the date of this Registration Statement we have three full-time employees. One employee is located in North America and two employees are in Moscow and Novosibirsk, Russia. It allows us to conduct and coordinate our operations in North America and Russia. We concentrate on providing services in two main areas: Accessibility and Ergonomics in the workplace and at home. Accessibility We offer functional assessment services for commercial and residential properties and offer recommendations based on our assessment to improve accessibility and safety of these sites. Whether our clients primary goal is to improve the safety of their property or provide independence to mobility challenged individuals, we assess each clients unique situation and help them to develop and execute a cost-effective plan. Ergonomics We offer our clients practical ergonomic solutions by offering consulting services such as Ergonomic Assessments, Physical Demands Assessments, Disability Management / Return to Work, and Occupational Health & Safety. By applying ergonomics to our clients business, our goal is to improve productivity and quality in their workplace, reduce sickness, cut compensation claims, and save costly mistakes in equipment purchases. 17 Our consulting services include: - Workplace Risk Assessments. Clear, practical advice to make your workplace safer and more productive. - Office Layout. We can help you design or improve your office layout to make it an effective, productive, comfortable and safe place to work. - New Equipment Selection. Ensure your investment in furniture and IT equipment is cost effective, complies with standards and is safe and comfortable to use. - Display Screen Equipment (DSE) Assessments. Our assessments by qualified ergonomists ensure that clients not only comply with the law, but also improve user comfort and productivity. - Accessibility and Disability Access Audits. Practical advice on reasonable and cost effective adjustments for staff with disabilities. - Retail Ergonomics. Comfortable and efficient retail equipment and layouts help our clients provide excellent customer service and meet their legal obligations. - Ergonomics Standards. An easy to follow guidance to the international ergonomic standards. PLAN OF OPERATIONS We are concentrating on three essential parts of our plan of operations in the next twelve months: 1) Expanding clientele base 2) Expanding territories 3) Continuously educating our staff with most recent cutting edge developments in our industry. Developing clientele base We are focused on targeting small to medium size companies as well as individual homeowners with special needs. We plan to develop a marketing strategy that will allow us to attract new clients . As part of the plan we intend to hire a marketing company to create sales materials, such as introductory packages, brochures, sell sheets for products, and price lists for us. We have begun negotiations with a potential contractor for this service. We anticipate the costs for the marketing services to be between $15,000 and $21,000. We expect to spend approximately $15,000 on marketing including the following marketing activities: Planned activities Budget a) Creating and distributing introductory packages to: -general contractors, and other specialized construction companies -architectural firms, -medical facilities working with patients with various disabilities -occupational therapy clinics, -retailers and commercial properties leasing companies $3,000 - $4,000 b) Advertising through Industry related publications $2,000-$3,000 c) Advertising through consumer special interest publications such as magazines, newsletters and newspapers. $4,000-$5,000 d) Attending industry related Trade Shows and Expos $2,000-$3,000 e) Public Relations activities, including: creating a PR package, contacting media outlets, writing expert articles and industry related news and updates for submission to various consumer periodicals $2,500-$3,500 f) Direct marketing $1,500-$2,500 Total Marketing expenses $15,000-$21,000 18 Expanding territories We are currently operating in two territories in Russia: Moscow and Moscows surrounding region, and Novosibirsk and Siberian region. We plan to expand to other cities and territories in Russia and other CIS countries by hiring representative consultants and assigning sales territories to them. We plan to hire consultants that will work on commission basis remuneration. We plan to spend approximately $13,000 on sourcing, hiring and training representative consultants. Employee Training We plan to develop a comprehensive employee training program through continuing education. Our employee training programs will make continuing education an ongoing responsibility of our staff. This is an important function that will keep all staff specialists knowledgeable about current policies, procedures and the newest technology used in our industry. We plan to attend lectures, seminars and workshops held by the industry leading experts. We expect to spend approximately $2,000-$3,000 on employee training. Short-term plan risk factor There are no assurances that we will be able to implement our short-term plan. If we are unable to generate profits or unable to obtain additional funds for our working capital needs, we may need to cease or curtail operations. Furthermore, there is no assurance that the gross profit generated from our business operations will be sufficient to cover cash requirements during the initial stages of the Companys operations. Long term goal (five years) Our long-term plan is to continue the expansion of sales territories, developing new revenue sources and hiring new personnel: - Expansion of sales territories. We plan expand our sales territory by establishing our firm as an expert in accessibility and ergonomic on the CIS market. Our goal is to become a self-sustained and profitable organization capable of further expansion into new territories. There is no guarantee that we will be successful in our long term plan to become a profitable and self-sustained organization. If we are unable to generate profits or unable to obtain additional funds for our working capital needs, we may need to cease or curtail operations. - Developing new revenue sources. We plan to seek new revenue sources by offering new services and products, for example training courses and seminars for companies employees on accessibility, ergonomics and safety issues. There is no guarantee that we will be capable of finding new revenue sources in the future. - Hiring new personnel. We plan to hire additional personnel to accommodate our future work load. There is no guarantee that we will generate enough revenues to finance our expansion or hire additional personnel. 19 RESULTS OF OPERATIONS From Inception on December 8, 2009, to January 31, 2011 During the period from December 8, 2009, through January 31, 2011, the Company was organized and incorporated, formed a wholly owned Canadian subsidiary, conducted a capital formation activity to raise $36,000 through the issuance of 9,000,000 shares of common stock, and realized minimal revenues from sales and consulting services. On March 11, 2010 we entered into a Contract for Service with G-Force Productions (G-Force), a company operating on the Russian market, whereby G-Force will do renovation work and installation of products sold by the Company to customers located in Moscow and Moskovskaya Oblast. We hired consultants in areas of bookkeeping and accounting. We also retained an attorney in relation to this Registration Statement, and an auditor to audit our financial statements. During the first quarter of our fiscal 2011, we entered into an Independent Contractor Agreement with Urban Bliss Solutions, a general contractor company operating on the Russian market whereby Finishing Touches Home Goods will provide consulting services to Urban Bliss Solutions with regards to accessibility and safety issues for new construction projects and renovations undertaken by Urban Bliss Solutions. The contract term is one year with a monthly fee of USD$4,000 payable To Finishing Touches Home Goods commencing on January 1, 2011. As of the date of this Offering we received $16,000 for consulting services from Urban Bliss Solutions. The initial term may be renewed for additional term(s) Renewal Terms of the same duration as the initial term by mutual written agreement of the parties hereto in advance of the expiration of the initial term or Renewal Term as the case may be. In the event of such Renewal Term, the terms of this Agreement and any written amendments thereto shall continue to apply. Additionally, subsequent to January 31, 2011, we have entered into an Independent Contractor Agreement with Haydon Development, a general contractor who operates in Novosibirsk, Russia, whereby we will provide consulting services to Haydon. The term of the contract is one year with a monthly fee of USD$4,500 payable to Finishing Touches Home Goods commencing on May 1, 2011. The initial term may be renewed for additional term(s) Renewal Terms of the same duration as the initial term by mutual written agreement of the parties hereto in advance of the expiration of the initial term or Renewal Term as the case may be. In the event of such Renewal Term, the terms of this Agreement and any written amendments thereto shall continue to apply. We have reserved the domain name www.fthomegoods.com and launched an informational consumer oriented website in anticipation of future expansion. From inception on December 8, 2009 to October 31, 2010, we have sold 6,000,000 shares of common stock at $0.001 per share to our directors for $6,000. In addition we have sold 3,000,000 shares of common stock at $0.010 per share for total proceeds of $30,000 during the same period. Our cumulative loss since inception is $24,389. Our operating expenses from December 8, 2009 to January 31, 2011 totalling $35,167 consist of professional fees of $10,000; travel of $4,167; rent of $4,099; officer compensation of $4,200, website development costs of $9,207 and other general and administrative costs of $3,494. LIQUIDITY AND CAPITAL RESOURCES As of January 31, 2011, our total current assets were $19,381 (October 31, 2010: $44,465), comprising of cash of $14,131 (October 31, 2010: $33,852), accounts receivable of $4,000 (October 31, 2010: $8,273) and prepaid rent of $1,250 (October 31, 2010: $2,340). With total current liabilities of $9,908 (October 31, 2010 $20,698), we had a total working capital of $9,473 at January 31, 2011 ($23,767 at October 31, 2010). Historically, we have funded our operations through financing activities consisting primarily of private placements of equity securities with existing shareholders and outside investors and revenue from business operations. During the period from inception to January 31, 2011, proceeds of $36,000 were received from the sale of securities in connection with various private placements. During the same period, we have generated $15,423 in revenues from consulting and renovation projects. 20 In becoming a public company we will incur additional costs in the form of audit and accounting fees and legal fees for the professional services necessary to assist us in remaining current in our reporting obligations. We expect that, during our first year of operations following the effectiveness of our Registration Statement, we will incur additional costs for professional fees in the approximate amount of $10,000. These additional costs will increase our cash needs and may hinder or delay our ability to achieve net profitability. Due to the start up nature of our business, we expect to incur losses as it expands. To date, our cash flow requirements have been primarily met by debt and equity financings and revenues from operations. Based on commitments from our current customers, management believes that we will have sufficient cash flow to cover our planned operations and legal and accounting expenses for at least the next twelve months. However, if one of our current contracts is cancelled, we will need to seek additional funding or reduce our costs, which will negatively impact our business. Management expects to keep operating costs to a minimum until cash is available through financing or operating activities. Management plans to continue to seek other sources of financing on favorable terms; however, there are no assurances that any such financing can be obtained on favorable terms, if at all. If we are unable to generate profits or unable to obtain additional funds for our working capital needs, we may need to cease or curtail operations. Furthermore, there is no assurance the net proceeds from any successful financing arrangement will be sufficient to cover cash requirements during the initial stages of the Companys operations. Off-Balance Sheet Items We currently do not have any off-balance sheet items. Critical Accounting Policies Our discussion and analysis or plan of operations is based upon our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. On an on-going basis, we evaluate our estimates, including those related to income taxes and contingencies. We base our estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. Management believes the following critical accounting policies reflect its more significant estimates and assumptions used in the preparation of its financial statements. Revenue recognition The Company applies paragraph 605-10-S99-1 of the FASB Accounting Standards Codification for revenue recognition. The Company recognizes revenue when it is realized or realizable and earned. The Company considers revenue realized or realizable and earned when all of the following criteria are met: (i) persuasive evidence of an arrangement exists, (ii) the product has been shipped or the services have been rendered to the customer, (iii) the sales price is fixed or determinable, and (iv) collectability is reasonably assured. The Company derives its revenues from sales contracts with its customer with revenues being generated upon rendering of services. Persuasive evidence of an arrangement is demonstrated via invoice; service is considered provided when the service is delivered to the customers; and the sales price to the customer is fixed upon acceptance of the purchase order and there is no separate sales rebate, discount, or volume incentive. Income taxes The Company accounts for income taxes under Section 740-10-30 of the FASB Accounting Standards Codification, 21 which requires recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the financial statements or tax returns. Under this method, deferred tax assets and liabilities are based on the differences between the financial statement and tax bases of assets and liabilities using enacted tax rates in effect for the year in which the differences are expected to reverse. Deferred tax assets are reduced by a valuation allowance to the extent management concludes it is more likely than not that the assets will not be realized. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in the Statements of Operations in the period that includes the enactment date. The Company adopted the provisions of paragraph 740-10-25-13 of the FASB Accounting Standards Codification . Paragraph 740-10-25-13 .addresses the determination of whether tax benefits claimed or expected to be claimed on a tax return should be recorded in the financial statements. Under paragraph 740-10-25-13 , the Company may recognize the tax benefit from an uncertain tax position only if it is more likely than not that the tax position will be sustained on examination by the taxing authorities, based on the technical merits of the position. The tax benefits recognized in the financial statements from such a position should be measured based on the largest benefit that has a greater than fifty percent (50%) likelihood of being realized upon ultimate settlement. Paragraph 740-10-25-13 also provides guidance on de-recognition, classification, interest and penalties on income taxes, accounting in interim periods and requires increased disclosures. The Company had no material adjustments to its liabilities for unrecognized income tax benefits according to the provisions of paragraph 740-10-25-13 . Net income (loss) per common share Net income (loss) per common share is computed pursuant to section 260-10-45 of the FASB Accounting Standards Codification. Basic net income (loss) per common share is computed by dividing net income (loss) by the weighted average number of shares of common stock outstanding during the period. Diluted net income (loss) per common share is computed by dividing net income (loss) by the weighted average number of shares of common stock and potentially outstanding shares of common stock during the period. There were no potentially dilutive shares outstanding at the reporting date for the period ended October 31, 2010 and January 31, 2011. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE We have had no disagreements on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedures with any of our accountants for the periods ended October 31, 2010 and January 31, 2011. DESCRIPTION OF OUR BUSINESS AND PROPERTIES You should rely only on the information contained in this prospectus or any supplement hereto. We have not authorized anyone to provide you with different information. If anyone provides you with different information you should not rely on it. We are not making an offer to sell the shares in any jurisdiction where the offer is not permitted. You should not assume that the information contained in this prospectus is accurate as of any date other than the date on the front cover of this prospectus regardless of the date of delivery of this prospectus or any supplement hereto, or the sale of the shares. Our business, financial condition, results of operations and prospects may have changed since that date. Background We were incorporated pursuant to the laws of Nevada on December 8, 2009. Finishing Touches Home Goods Inc. was formed as a corporation pursuant to the laws of the State of Nevada on December 8, 2009. We provide 22 consulting services to commercial and residential clients for modification of existing facilities to become barrier free for handicapped or mobility challenged individuals; ergonomic suitability assessments with practical solutions to become ergonomically friendly environments, installation and sales of accessibility products that were recommended by our consulting specialists or requested by our clients. We concentrate on providing services in two main areas: Accessibility and Ergonomics in the workplace and at home. Currently, we offer our services and products in two Russian regions: Moscow and the surrounding area, and Novosibirsk and the surrounding area. On March 11, 2010 we entered into a Contract for Service with G-Force Productions (G-Force), a company operating on the Russian market, whereby G-Force will do renovation work and installation of products sold by the Company to customers located in Moscow and Moskovskaya Oblast. During the first quarter of our fiscal 2011, we entered into an Independent Contractor Agreement with Urban Bliss Solutions, a general contractor company operating on the Russian market whereby Finishing Touches Home Goods will provide consulting services to Urban Bliss Solutions with regards to accessibility and safety issues for new construction projects and renovations undertaken by Urban Bliss Solutions. The contract term is one year with a monthly fee of USD$4,000 payable To Finishing Touches Home Goods commencing on January 1, 2011. Additionally, subsequent to January 31, 2011, we have entered into an Independent Contractor Agreement with Haydon Development, a general contractor who operates in Novosibirsk, Russia, whereby we will provide consulting services to Haydon. The term of the contract is one year with a monthly fee of USD$4,500 payable to Finishing Touches Home Goods commencing on May 1, 2011. INDUSTRY OVERVIEW Accessibility at home Accessible housing is vital to the independence of people with disabilities, veterans and the elderly. There are many products and services on the marketplace that make homes safer and better suited to an individual's independent living needs, especially those using wheelchairs. More and more people are looking for access to handicap products and disabilities services that will make their home safer and better suited to their independent living needs - everything from accessible handicap showers to stair lifts to home elevators to wheelchair lifts to handicap ramps. Creating a handicapped accessible home is based on the principles of Universal Design-the practice of planning new buildings or updating existing structures so they are conveniently usable by all people-from small children to physically impaired elderly people. Designing an accessible home involves various construction projects: building an entry ramp for wheelchair access, installing curbless showers and grab bars in bathrooms, installing of intercom systems and assisted-listening units, installing hands-free controls for switches and electrical fixtures, making computers and other electronics more user-friendly. Home Care Products/ Structural Adjustments Grab Bars The bathroom is often the most dangerous room in a home. It's a room with hard and often wet slippery flooring furnished with toilets, tubs, showers and sinks made of slippery materials as porcelain, ceramic, chrome and tile. Home bathrooms often need adaptation with installation of grab bars around the bathtub, shower and toilet to prevent slips and falls and help with balance. Grab bars are permanently secured to the walls of the bathroom and usually come in metal or plastic with a grooved surface that provides a non-slip, secure grasp. Walk In Bathtubs Walk in bathtubs have a simple door operating system and are designed to eliminate safety concerns associated with independent bathing. Walk in tubs offer easy entry and exit from the bath. They eliminate the often difficult task of raising and lowering oneself from the bath. Access to all walk-in tub controls are within easy reach of the bather and little effort is required to operate them. The serious issue of accidental burns is eliminated by the use of an anti-scald water-mixing valve. 23 Bath and Shower Seats and Chairs People with disabilities and elderly individuals often have a hard time standing in a shower for long periods of time or sitting down in the bath tub. Bath and shower chairs can be installed that provide a safe sitting surface while bathing. Chairs come in plastic with drain holes on the seat and back for comfortable bathing, a non-slip seat cover that prevents the user from sliding off and with handles for easier transfer onto the chair. These chairs can be permanently installed into the bath tub or come on four legs and be removed when not in use. Elevated Toilet Seats/ Bidets Elevated toilet seats elevate the sitting position by a few inches, making it easier for sitting and standing up. For consumers with hand mobility problems or arthritis greatly benefit from installing a bidet style toilet seats. The bidets come with a remote control installed next to the toilet and the seat connects to a water supply and warms the water before usage and has a drying feature to be used after cleansing with water. With a push of a button the consumer can comfortably cleanse and dry without having to reach behind their backs. Bed Rails Bed rails are installed onto a bed to help prevent falls from the bed as well as doubling up as a support rail for getting in or out of the bed. They are installed to either side of the bed and are collapsible to provide space for making the bed. Bed rails also have a grooved gripping surface for a secure grip while getting in and out of bed. Stair Lifts For homes that have stairs, a stair lift is an essential mobility tool for people who have a hard time walking up the stairs. The lift is either a chair with a foot rest that a person sits on and straps themselves in for safety or a platform that transports the person in a wheelchair or scooter. The platform or chair travels on rails which are secured directly to the wall or to support towers. The stair lifts are equipped with obstruction sensors that stop the lift when it meets and object. The lifts come with batteries that can be used in case of a power failure. When the platform or chair is not in use it is folded, taking up minimal space on the stairway. Lift Chairs A lift chair is used to raise its occupant safely into a standing position. Lift chairs look like traditional recliners but offer many extra features and improved functionality when compared to a traditional recliner, most notably that they allow for an individual to stand on their own without assistance. When the user wants to stand up, he can push a button and the recliner lift and slightly bends forward until the user is in a standing position. In addition to making the standing process easier and safer, lift chairs also recline, depending on the model some do so fully, and offer an extendable footrest. However, unlike a regular sitting chair, the backrest and footrest on a lift chair are controlled by an electric motor. This is something that helps to greatly improve the comfort of the chair and the ability to find a comfortable sitting position. Widening of Doorways Standard doorways tend to be too narrow to allow a person in a wheelchair or scooter or those who use walkers to walk through comfortably. Minor construction needs to be done to widen doorways in the home to allow for easy access to all areas of the house for individuals using mobility aids. Lever Door Knobs Traditional round doorknobs are difficult to operate for people living with arthritis or those recovering from strokes and other ailments that affected hand function. Installation of lever type door knobs allows for easy opening of doors by pressing down on the lever. Accessibility in the work place More and more organizations and companies are becoming committed to diversity, and design their offices, plants, labs, organizations and systems to accommodate employees with disabilities. More and more products, services, websites, documentations and publication and training programs are made to help companies to become accessible, either through their design or through use of assistive technology. Multiple organizations exist that are working on 24 ways to enhance physical facilities, increase awareness of disability issues in the workplace, and promote employment opportunities for people with disabilities. Employers can proactively seek candidates they may otherwise overlook. One talent pool that businesses can tap into is that of individuals with disabilities. Job accommodations can play a vital role in facilitating employment, whether individuals have a pre-existing disability or are returning to work following an injury or illness. The accommodations result in multiple benefits including: Retention of a qualified employee Increase in the workers productivity Elimination of costs to train a new employee. · As many baby boomers approach retirement age, not all can or will retire. Many of older workers plan to continue working past age 65. Individuals with disabilities represent a significant market for goods and services. And as more and more individuals with disabilities enter the workforce, their purchasing power will increase. · Employees with disabilities can give businesses an advantage in expansion of their customer base. When deciding how to spend their money, people with disabilities may patronize businesses that are sensitive to and are educated about their needs and know how to accommodate them. Like everyone else, they want quality products and services at competitive prices. In order to market successfully to a specific target market, businesses have to have employees who mirror that specific target market. · Hiring individuals with disabilities can increase a companys brand image with consumers. Making a difference in the lives of people with disabilities encourages a culture of caring and respect for diversity in the employer, and a positive consumer response. Employing people with disabilities is good for the individual, the business, and society. Ergonomics in the workplace The science of ergonomics is devoted to maximizing human performance without causing injuries or detrimentally affecting performance. Ergonomics, when properly applied, creates a benefit to businesses - not a cost. An ergonomic process uses a systematic approach and offers businesses strategies for eliminating unnecessary musculoskeletal disorders in the workplace. It focuses on ways to reduce costs by: reducing injuries, reducing absenteeism, reducing errors and maximizing productivity. To hire and keep the best workers in todays job market; employers need to be aware of their employees work environment. Companies are now more aware of workplace health, partly because of the increased number of employees experiencing repetitive strain injuries. Rising health-care costs have prompted employers to design effective workplace health and wellness programs and ergonomics is a key factor in such programs. Simply stated, ergonomics involves fitting the task to the worker. An effective ergonomics program in the workplace benefits the worker by: (i) increasing comfort and job satisfaction; (ii) improving productivity and morale. Depending on the type of business and the extent of problem that exists, ergonomic improvements can range from very affordable to even the smallest business to a large investment. Many workplace improvements can be made for minor costs. Different types of ergonomic interventions can be made, such as engineering and organizational design changes. It is typically easier to determine outlay costs for outright purchases, or engineering type modification projects. However, changes to the organization of work, such as implementing a work rotation scheme, also are associated with financial costs - they are much harder to measure. 25 Similarly, ergonomics problems can be addressed to varying degrees. Eliminating the root causes completely may cost more than making a change that reduces the risk. Budget and resources will help to dictate the extent to which to adopt ergonomic changes. Competitors As Finishing Touches Home Goods generates income from consulting, installation and sales of accessibility products we face competition in all three areas of our revenue generating segments. The Company will face significant competitive challenges because the Company has minimal operating experience in the industry, a limited financial condition compared to most competitors and a lack of meaningful revenue. Most of our competitors have longer operating histories, greater name recognition, larger and more established client bases and significantly greater financial and marketing resources than we do.These competitors are able to undertake more extensive marketing campaigns, adopt more aggressive pricing policies and make more attractive offers to potential clients. Consulting Competition While we will try to distinguish ourselves from our competitors as an expert in the area of relatively new field of accessibility and ergonomics, we are facing intense competition from occupational safety specialists and other firms that are working in construction and occupational safety fields. There are a number of small independent consulting companies that advise their clients on ways to make residential or commercial clients facilities accessible to mobility challenged individuals or ways to create an ergonomically user-friendly. In many cases specialists or companies specializing in occupational safety advise their clients as part of their services on other related fields such as ergonomics and accessibility. While the majority does not specialize in home care products installation, they can advise clients on what is needed to make their homes/organizations more accessible to handicapped and senior occupants. One of them is Regionalni Standard, which provides occupational safety consulting for public and private sector in Russia across the country. In addition there are numerous local consulting firms already operating on the market that provide services in accessibility and ergonomic. Installation of Home Care Products Our potential customers may choose to hire their own contractors to install accessibility products in their facilities. The contractor will act as an expert/advisor on ways to make the clients facilities accessible to mobility challenged individuals. There are a large number of independent contractors available in Moscow to help with the installation of accessibility products that may be more affordable than our services. Codest, Altaca and Alven are just a few of many companies operating in Moscow that specialize in construction and renovation. Home Care Products Supplier Competition Mobility assistance and other accessibility products can be purchased in Russia from home renovation stores as well as online stores that ship directly to the customer. Ashan is one the biggest chain retailers of home improvement products with many other independent stores in Moscow who sell accessibility and ergonomic products. A number of online retailers, such as 1stseniorcare.com, ship to Russia and can be used by our potential customers to purchase various accessibility products. DESCRIPTION OF PROPERTY The Company does not have leasehold ownership or interest in any property and pays its offices rent in Phoenix, Arizona, Moscow and Novosibirsk, Russia, on a monthly basis. As of January 31, 2011 we had $1,250 in prepaid rent (October 31, 2010: $2,340). 26 DIRECTORS, EXECUTIVE OFFICERS AND CONTROL PERSONS The names, ages, and respective positions of the directors, executive officers, and key employees of the Company are set forth below; there are no other promoters or control persons of the Company. Name Age Position Nikolay Koval 26 President, Chief Executive Officer, and Director Ravilya Islyntieva 49 Chief Financial Officer, Secretary, Treasurer and Director Roman Urkevitch 29 Director Olga Shenberger24 Director The directors will serve as directors until our next annual shareholder meeting or until a successor is elected who accepts the position. Directors are elected for one-year terms. Officers hold their positions at the will of the Board of Directors, absent any employment agreement. There are no arrangements, agreements or understandings between non-management shareholders and management under which non-management shareholders may directly or indirectly participate in or influence the management of Finishing Touches Home Goods affairs. Nikolay Koval - President, C.E.O. Mr. Nikolay Koval has served as a director and Chief Executive Officer of the company since December 8, 2009 (inception). Mr. Koval began his career in the construction industry as a laborer while he attained his degree in business administration. During his college years Mr. Koval worked with various trades and learned project management on the job. Upon graduation he was hired as Director of Construction for a local manufacturing company OOO Perimetr (Moscow, Russia) where he has worked for the past five years. Mr. Koval has experience with a wide range of renovation projects, including commercial, institutional, and residential.Mr. Koval currently devotes a minimum of 20 hours per week to the business of the company. Ravilya Islyntieva  Secretary, C.F.O. Mrs. Ravilya Islyntieva has served as a director and Chief Financial Officer of the company since December 8, 2009 (inception). Mrs. Islyntieva has over 18 years of experience with ergonomics consulting and design experience in the public and private sector including manufacturing, health care, and the service industry. She has extensive knowledge of the Occupational Health & Safety Standards and Regulations. In the past five years Mrs. Islyntieva provided consulting services to various clients, public and private, through her consulting firm OOO  RI Konsultant. Mrs. Islyntieva currently devotes a minimum of 20 hours per week to the business of the company. Olga Shenberger, Director Ms Shenberger earned a bachelor degree in Economics from Siberian University of Commerce in 2007. For the past three years, Ms. Shenberger has worked for an occupational medical clinic Med-Service as an accountant and oversees all organizational financial activities, including accounting and business planning operations, accounts receivable and payable, payroll, budgeting and cost analysis. 27 Roman Urkevitch Roman Urkevitch holds a Mechanical Engineering Degree and for the past five years has been working for an architectural firm Monolit in Moscow, Russia that specializes in residential and commercial design. During his employment Mr. Urkevitch was involved in several projects where he was working closely with a clients facility managers and designers/architects to consult on implementation of ergonomic and universal design principles. Mr. Urkevitch is continuously working on his post graduate education in ergonomics. EXECUTIVE COMPENSATION Summary Compensation Table The following table sets forth compensation for the period ended January 31, 2011 and October31, 2010, our fiscal year end, awarded to, earned by, paid to or accrued for the benefit of our principal executive officer and our principal financial officer. (a) (b) (c) (d) (e) (f) (g) (h) (i) (j) Change in Pension Value & Nonquali- Non-Equity fied Incentive Deferred All Plan Compen- Other Stock Option Compen- sation Compen- Name and Principal Salary Bonus Awards Awards sation Earnings sation Totals Position [1] Year (S) Nikolay Koval 900 0 0 0 0 0 0 900 (i) President, CEO 0 0 0 0 0 0 1,200 (i) Ravilya Islyntieva, CFO, Secretary & 900 0 0 0 0 0 0 900 (ii) Treasurer 0 0 0 0 0 0 1,200(ii) (i) The company's president provides management services to the company as per unwritten arrangement with the company. These services include: overseeing daily operations; corresponding with customers, vendors, business partners, professional firms and regulatory authorities; monitoring the companys reporting and compliance activities. Starting on July 1, 2010, the company recorded $300 per month for management services. (ii) The companys chief financial officer provides consulting services to the company as per unwritten arrangement with the company. Starting on July 1, 2010, the company recorded $300 per month for consulting services. Retirement, Resignation or Termination Plans We sponsor no plan, whether written or verbal, that would provide compensation or benefits of any type to an executive upon retirement, or any plan that would provide payment for retirement, resignation, or termination as a result of a change in control of our Company or as a result of a change in the responsibilities of an executive following a change in control of our company. 28 Directors Compensation The persons who served as members of our board of directors, including executive officers did not receive any compensation for services as director for the period ended October 31, 2010 and January 31, 2011. (a) (b) (c) (d) (e) (f) (g) (h) Change in Pension Fees Value and Earned Non-Equity Nonqualified All or Incentive Deferred Other Paid in Stock Option Plan Compensation Compen- Cash Awards Awards Compensation Earnings sation Total Name Nikolay Koval 0 0 0 0 0 0 0 Valeri Politika 0 0 0 0 0 0 0 Roman Urkevitch 0 0 0 0 0 0 0 Olga Shenberger 0 0 0 0 0 0 0 All compensation received by our officers and directors has been disclosed. There are no stock option, retirement, pension, or profit sharing plans for the benefit of our officers and directors. DESCRIPTION OF SECURITIES Common Stock The authorized capital stock of Finishing Touches Home Goods Inc. consists of 75,000,000 common shares, $0.001 par value. Common Stock Holders of the common stock have no preemptive rights to purchase additional shares of common stock or other subscription rights. The common stock carries no conversion rights and is not subject to redemption or to any sinking fund provisions. All shares of common stock are entitled to share equally in dividends from sources legally available, therefore, when, as and if declared by the Board of Directors, and upon liquidation or dissolution of the Company, whether voluntary or involuntary, to share equally in the assets of the Company available for distribution to stockholders. The Board of Directors is authorized to issue additional shares of common stock not to exceed the amount authorized by Finishing Touches Home Goods Articles of Incorporation, on such terms and conditions and for such consideration as the Board may deem appropriate without further stockholder action. As of April 29, 2011, we had 32 record holders of our common stock. Voting Rights Each holder of common stock is entitled to one vote per share on all matters on which such stockholders are entitled to vote. Since the shares of common stock do not have cumulative voting rights, the holders of more than fifty percent of the shares voting for the election of directors can elect all the directors if they choose to do so and, in such event, the holders of the remaining shares will not be able to elect any person to the Board of Directors. Dividend Policy Holders of the Companys common stock are entitled to dividends if declared by the Board of Directors out of funds legally available; therefore, Finishing Touches Home Goods does not anticipate the declaration or payment of any dividends in the foreseeable future. We intend to retain earnings, if any, to finance the development and expansion of our business. Future dividend policy will be subject to the discretion of the Board of Directors and will be contingent upon 29 future earnings, if any, the Company's financial condition, capital requirements, general business conditions and other factors. Therefore, there can be no assurance that any dividends of any kind will ever be paid. Options We have not issued and do not have outstanding any options to purchase shares of our common stock. Share Purchase Warrants We have not issued and do not have outstanding any warrants to purchase shares of our common stock. Convertible Securities We have not issued and do not have outstanding any securities convertible into shares of our common stock or any rights convertible or exchangeable into shares of our common stock. MARKET FOR COMMON EQUITY AND RELATED SECURITY HOLDER MATTERS Market Information Our common stock is not traded on any exchange. We plan to eventually seek quotation on the OTC Bulletin Board, once our Prospectus has been declared effective by the Commission. We cannot guarantee that we will obtain a quotation. There is no trading activity in our securities, and there can be no assurance that a regular trading market for our common stock will ever be developed. A market maker sponsoring a company's securities is required to obtain a quotation of the securities on any of the public trading markets, including the OTC Bulletin Board. If we are unable to obtain a market maker for our securities, we will be unable to develop a trading market for our common stock. We may be unable to locate a market maker that will agree to sponsor our securities. Even if we do locate a market maker, there is no assurance that our securities will be able to meet the requirements for a quotation or that the securities will be accepted for quotation on the OTC Bulletin Board. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT TRANSACTIONS WITH RELATED PERSONS, PROMOTERS AND CERTAIN CONTROL PERSONS The following table sets forth the ownership, as of April 29, 2011, of our common stock by each of our directors, and by all executive officers and directors as a group, and by each person known to us who is the beneficial owner of more than 5% of any class of our securities. As of April 29, 2011, there were 9,000,000 common shares issued and outstanding. To the best of our knowledge, all persons named have sole voting and investment power with respect to the shares, except as otherwise noted. Amount and Nature of Beneficial Percent of Title of Class Name of Owner Ownership Class (%) Common Nikolay Koval President, C.E.O. Common Ravilya Islyntieva Secretary, C.F.O., Treasurer Common Roman Urkevitch, Director - - Common Olga Shenberger, Director - - Common All Officers and Directors as a Group that consists of four persons 30 (1) Includes shares that could be obtained by the named individual within the next 60 days . The percent of class is based on 9,000,000 shares of common stock issued and outstanding as of the date of this prospectus. Certain Relationships and Related Transactions We have not entered into transactions with our officers, Directors, persons nominated for these positions, beneficial owners of 5% or more of our common stock or family members of these persons wherein the amount involved exceeds the lesser of $120,000 or one percent company's total assets at year end for the last completed fiscal year. The President of the Company provides management services to the Company. During the period ended October 31, 2010, management services of $1,200 were charged to operations as officer compensation. The Chief Financial Officer of the Company provides consulting services to the Company. During the period ended October 31, 2010, consulting services of $1,200 were charged to operations as officer compensation. As of October 31, 2010, the Company owed to the President and Chief Financial Officer of the Company $2,400 for management, consulting services. The President of the Company advanced $2,198 in aggregate to the Company for working capital purposes for the period ended October 31, 2010. The remaining balance of advances from the President at October 31, 2010 was $2,198. Such amounts are unsecured, non-interest bearing, and have no terms for payment or reimbursement to the President. We did not have any promoters besides our directors at any time during the past five fiscal years. ANTI-TAKEOVER PROVISIONS There are no Nevada anti-takeover provisions that may have the effect of delaying or preventing a change in control. LEGAL PROCEEDINGS No officer, Director, or persons nominated for these positions, and no promoter or significant employee of our corporation has been involved in legal proceedings that would be material to an evaluation of our management. We are not aware of any pending or threatened legal proceedings which involve Finishing Touches Home Goods Inc. During the past ten years Mr. Koval, Mrs. Islyntieva, Mr. Urkevitch and Ms. Shenberger have not been the subject of the following events: 1. Any bankruptcy petition filed by or against any business of which Mr. Koval, Mrs. Islyntieva, Mr. Urkevitch and Ms. Shenberger were a general partner or executive officer either at the time of the bankruptcy or within two years prior to that time. 2. Any conviction in a criminal proceeding or being subject to a pending criminal proceeding. 3. An order, judgment, or decree, not subsequently reversed, suspended or vacated, or any court of competent jurisdiction, permanently or temporarily enjoining, barring, suspending or otherwise limiting Mr. Kovals, Mrs. Islyntievas, Mr. Urkevitchs and Ms. Shenbergers involvement in any type of business, securities or banking activities. 4. Found by a court of competent jurisdiction (in a civil action), the Securities and Exchange Commission or the Commodity Future Trading Commission to have violated a federal or state securities or commodities law, and the judgment has not been reversed, suspended or vacated. 31 DISCLOSURE OF COMMISSION POSITION OF INDEMNIFICATION FOR SECURITIES ACT LIABILITIES Our directors and officers are indemnified as provided by the Nevada Revised Statutes and our Bylaws. We have been advised that in the opinion of the Securities and Exchange Commission, indemnification for liabilities arising under the Securities Act is against public policy as expressed in the Securities Act, and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities is asserted by one of our directors, officers, or controlling persons in connection with the securities being registered, we will, unless in the opinion of our legal counsel the matter has been settled by controlling precedent, submit the question of whether such indemnification is against public policy to court of appropriate jurisdiction. We will then be governed by the court's decision. INTEREST OF NAMED EXPERTS AND COUNSEL No expert or counsel named in this prospectus as having prepared or certified any part of this prospectus or having given an opinion upon the validity of the securities being registered or upon other legal matters in connection with the registration or offering of the common stock was employed on a contingency basis, or had, or is to receive, in connection with the offering, a substantial interest, direct or indirect, in the registrant or any of its parents or subsidiaries. Nor was any such person connected with the registrant or any of its parents or subsidiaries as a promoter, managing or principal underwriter, voting trustee, director, officer, or employee. Synergen Law Group, our legal counsel, has provided an opinion on the validity of our common stock. We retained the counsel solely for the purpose of providing this opinion and have not received any other legal services from this firm. The financial statements included in this prospectus and the registration statement have been audited and reviewed by an independent registered accounting firm Li & Company P.C., to the extent and for the periods set forth in their report appearing elsewhere in this document and in the registration statement filed with the SEC, and are included in reliance upon such report given upon the authority of said firm as experts in auditing and accounting. ADDITIONAL INFORMATION We have filed with the Commission a registration statement on Form S-1 under the 1933 Act with respect to the securities offered by this prospectus. This prospectus, which forms a part of the registration statement, does not contain all the information set forth in the registration statement, as permitted by the rules and regulations of the Commission. For further information with respect to us and the securities offered by this prospectus, reference is made to the registration statement. Statements contained in this prospectus as to the contents of any contract or other document that we have filed as an exhibit to the registration statement are qualified in their entirety by reference to the to the exhibits for a complete statement of their terms and conditions. The registration statement and other information may be read and copied at the Commissions Public Reference Room at treet, N.E., Washington, D.C. 20549. The public may obtain information on the operation of the Public Reference Room by calling the Commission at 1-800-SEC-0330. The Commission maintains a web site at http://www.sec.gov that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the Commission. Reports to Security Holders After we complete this offering, we will not be required to furnish you with an annual report. Further, we will not voluntarily send you an annual report. We will be required to file reports with the SEC under section 15(d) of the Securities Act. The reports will be filed electronically. The reports we will be required to file are Forms 10-K, 10-Q, and 8-K. You may read copies of any materials we file with the SEC at the SECs Public Reference Room or visiting the SECs Internet website at http://www.sec.gov. 32 Finishing Touches Home Goods Inc. (A Development Stage Company) October 31, 2010 and January 31, 2011 Index to Financial Statements Contents Page(s) Report of Independent Registered Public Accounting Firm
